DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Mattheis on 02/02/2021.

The application has been amended as follows: 
In the claims:
1.	At line 4, insert article “the” after the word “wherein” and insert the word “structure” after the second instance of the word “data”. 

2.	At line 4, insert article “the” before second instance of the word “abnormal”. 
	At line 6, replace the article “a” with “another”

5.	(Currently amended) The computer implemented method according to claim 1 wherein the PDDB data structure includes location data, driver identification data, speech data, emotional state data, movement data, activity data, and event



6.	(Currently amended) The computer implemented method according to claim 1 wherein collecting the instance of PDDB data, includes collecting: driver identification data, speech data, emotional state data, movement data, activity, and event

8.	At line 14, replace first instance of article “the” with article “a”. 
	At line 15, replace first instance of article “the” with article “a”. 

9.	At line 8, replace the article “a” with “another”.

10.	At line 3, replace article “a” with article “the” before “PDDB assessment”.

11.	At line 1, insert article “the” after the word “wherein”. 

12.	(Currently amended) The computer program product according to claim 8 wherein the multi-dimensional preemptive driver daily behavior (PDDB) data structure, includes data selected from the group consisting of: driver identification data, speech data, emotional state data, movement data, activity data, event

13.	(Currently amended) The computer program product according to claim 8 wherein the program instructions collecting the instance of PDDB data, includes program instructions collecting data  data, speech data, emotional state data, movement data, activity data, event

15.	At line 8, insert the word “structure” before the word “consists”.
	At line 16, replace first instance of article “the” with “a”.
	At line 17, replace first instance of article “the” with “a”. 

16.	At line 7, replace the article “a” with “another”.

17.	At line 3, replace article “a” with article “the” before “PDDB assessment”. 

18.	At line 1, insert article “the” after the word “wherein”.

19.	(Currently amended) The computer system according to claim 15 wherein the multi- dimensional preemptive driver daily behavior (PDDB) data structure includes data selected from the group consisting of: driver identification data, speech data, emotional state data, movement data, activity data, event

20.	(Currently amended) The computer system according to claim 15 wherein the program instructions collecting the instance of PDDB data, include program instructions collecting data selected from the group consisting of: driver identification data, speech data, emotional state data, movement data, activity data, event

[End of amendment]

Reasons for Allowance
Claims 1-6, 8-13, 15-20 allowed.

The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Schmidt teaches a computer implemented method for managing vehicle operations according to driver behavior, the method comprising: 
defining, by one or more computer processors, a multi-dimensional preemptive driver daily behavior (PDDB) data structure (a driver’s multidimensional profile based on daily habit or behavior is defined, see e.g. para. [0015-16], which is stored in a data structure); 
defining, by one or more computer processors, a PDDB abnormal behavior criteria including presence at particular locations for more than a threshold period of time for a PDDB data dimension (an abnormal behavior criteria is defined i.e. presence at a drinking establishment; see e.g. para. [0004-5], wherein the presence needs to be more than a threshold period of time otherwise a traffic stop in front of a drinking establishment may also be qualified as the presence which would defeat the purpose of the invention; see e.g. para. [0018-19]); 
defining, by one or more computer processors, a PDDB abnormal behavior algorithm for the PDDB data dimension (an abnormal algorithm is also defined i.e. issuing a challenge, rendering vehicle inoperable etc.; see e.g. [0005-6]); 
constructing, by one or more computer processors, a PDDB monitoring module for the PDDB data dimension ([constructing] an impairment unit for identifying the occurrence of the vehicle stop and operation of the vehicle; see e.g. para. [0019-20]);
collecting, by one or more computer processors, PDDB data (recording data related to driver’s behavior [braking, speed etc.] is collected; see e.g. para. [0016-17]); 

acquiring, by one or more computer processors, a PDDB assessment (a comparison between current operation and sober driver profile is made and a challenge is issued; an assessment is determined accordingly which is acquired by one or more vehicle systems; see e.g. para. [0024-26] and FIG. 2); and 
preemptively communicating, by one or more computer processors, driver vehicle-access instructions according to the PDDB assessment (a challenge unit issues a challenge [to revoke or permit vehicle access] after an impairment event is detected an assessment by challenge unit 28, see e.g. para. [0022] and [0025-26]). 
Schmidt further teaches acquiring, by one or more computer processor, a PDDB assessment including speech cadence (the disclosed system configured to analyze the user’s voice to detect a slur when a repeated phrase deviates from the stored phrase a predetermined amount, presence of a lisp in the repeated phrase, or delay in repeating the stored phrase; see e.g. [0036]). 
Schmidt and other prior art reference prior art references fail to teach “the PDDB monitoring module establishes a source of the PDDB data to be collected, and enables manual establishment of control limits for the PDDB data dimension” and “acquiring, by one or more computer processors, a PDDB assessment including speech cadence after the instance of PDDB data corresponding to the PDDB abnormal behavior criteria; and preemptively communicating, by one or more computer processors, driver vehicle-access instructions according to reduction in the speech cadence more than a threshold”. 
Similarly, claims 2-6, 8-13, 15-20 are also allowed for at least comprising claim subject matter which is the same or similar in scope of the allowable claim subject as indicated above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.